In this case the defendant was convicted in the circuit court of Holmes county of the offense of unlawfully having intoxicating liquor in his possession. The indictment charged the second offense.
There are seven (7) assignments of error. The first is based upon the action of the court in denying the defendant's motion in arrest of judgment. There is no tenable ground stated in the motion in arrest of judgment and, therefore, it is properly denied. *Page 483 
The second assignment of error is based on the action of the court in denying defendant's motion for a new trial. The record shows upon its face that all the evidence submitted to the jury was not included in the bill of exceptions. Therefore, this Court is not advised as to what was before the circuit court and can not say that error was committed in denying the motion for a new trial.
The third assignment of error is that the verdict is not supported by the evidence. The observation made as to the condition of the record when referring to assignment No. 2 applies to this assignment.
The fourth, fifth, sixth and seventh assignments of error apply to the ruling of the court as to documents, matters and things offered in evidence which are not shown by the bill of exceptions, nor by the transcript, and, therefore, cannot be considered.
The judgment should be affirmed and it is so ordered.
Affirmed.
WHITFIELD, P. J., AND STRUM, J., concur.
TERREL, C. J., AND ELLIS AND BROWN, J. J., concur in the opinion and judgment.